Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 06740 Legg Mason Partners Institutional Trust (Exact name of registrant as specified in charter) 55 Water Street, New York, NY 10041 (Address of principal executive offices) (Zip code) Robert I. Frenkel, Esq. Legg Mason & Co., LLC 100 First Stamford Place, 4 th Fl. Stamford, CT 06902 (Name and address of agent for service) Registrant's telephone number, including area code: 1-800-451-2010 Date of fiscal year end: August 31 Date of reporting period: November 30, 2008 ITEM 1. SCHEDULE OF INVESTMENTS LEGG MASON PARTNERS INSTITUTIONAL TRUST CITI INSTITUTIONAL ENHANCED INCOME FUND FORM N-Q NOVEMBER 30, 2008 Notes to Schedule of Investments (unaudited) Investments in Institutional Enhanced Portfolio, at value $28,257,470 1. Organization and Significant Accounting Policies Citi SM Institutional Enhanced Income Fund (the Fund) is a separate diversified series of Legg Mason Partners Institutional Trust (the Trust), a Maryland business trust, registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company. The Fund invests all of its investable assets in Institutional Enhanced Portfolio (the Portfolio), a series of Master Portfolio Trust, a management investment company that has the same investment objectives of the Fund. The following are significant accounting policies consistently followed by the Fund and are in conformity with U.S. generally accepted accounting principles (GAAP). (a) Investment Valuation. The Fund records its investment in the Portfolio at value. The value of such investment in the Portfolio reflects the Funds proportionate interest (78.8% at November 30, 2008) in the net assets of the Portfolio. Valuation of securities held by the Portfolio is discussed in Note 2 of the Portfolios Notes to Schedule of Investments, which are included elsewhere in this report. (b) Credit and Market Risk. Investments in structured securities (such as those issued by Structured Investment Vehicles, or SIVs) which are collateralized by residential real estate mortgages are subject to certain credit and liquidity risks. When market conditions result in an increase in default rates of the underlying mortgages and the foreclosure values of underlying real estate properties are materially below the outstanding amount of these underlying mortgages, collection of the full amount of accrued interest and principal on these investments may be doubtful. Such market conditions may significantly impair the value and liquidity of these investments resulting in a lack of correlation between their credit ratings and values. 2. Recent Accounting Pronouncement In March 2008, the Financial Accounting Standards Board issued the Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 is effective for fiscal years and interim periods beginning after November 15, 2008. FAS 161 requires enhanced disclosures about the Funds derivative and hedging activities, including how such activities are accounted for and their effect on the Funds financial position, performance and cash flows. Management is currently evaluating the impact the adoption of FAS 161 will have on the Funds financial statements and related disclosures. 1 Institutional Enhanced Portfolio Schedule of Investments (unaudited) November 30, 2008 Face Amount Security Value ASSET-BACKED SECURITIES  9.7% FINANCIALS  9.7% Automobiles  1.0% $ 400,000 Hertz Vehicle Financing LLC, 1.595% due 12/26/08 (a)(b) $ Home Equity  8.7% Chase Funding Mortgage Loan Asset-Backed Certificates, 1.685% due 12/26/08 (a) GMAC Mortgage Corp. Loan Trust, 1.605% due 12/26/08 (a) Indymac Home Equity Loan Asset-Backed Trust, 1.565% due 12/26/08 (a) SACO I Trust: 1.525% due 12/26/08 (a) 1.545% due 12/26/08 (a) Wachovia Asset Securitization Inc., 1.825% due 12/26/08 (a) Total Home Equity TOTAL ASSET-BACKED SECURITIES (Cost  $7,824,529) COLLATERALIZED MORTGAGE OBLIGATIONS  32.2% American Home Mortgage Assets, 1.605% due 12/26/08 (a) Ameriquest Mortgage Securities Inc., 1.655% due 12/26/08 (a) Banc of America Mortgage Securities, 5.750% due 12/25/08 Bayview Financial Asset Trust, 1.845% due 12/26/08 (a)(b)(c) Countrywide Alternative Loan Trust: 1.682% due 12/22/08 (a) 1.695% due 12/26/08 (a) 3.790% due 1/1/09 (a) FBR Securitization Trust, 1.671% due 12/26/08 (a) IMPAC CMB Trust, 2.035% due 12/26/08 (a) Indymac Index Mortgage Loan Trust: 1.825% due 12/25/08 (a) 1.655% due 12/26/08 (a) 1.735% due 12/26/08 (a) Lehman XS Trust, 1.615% due 12/26/08 (a) Novastar Home Equity Loan, 1.70% due 12/26/08 (a) RAAC Series: 1.645% due 12/26/08 (a)(b) 1.665% due 12/26/08 (a)(b) Residential Accredit Loans Inc., 1.735% due 12/25/08 (a) Specialty Underwriting & Residential Finance, 1.745% due 12/26/08 (a) Structured Adjustable Rate Mortgage Loan Trust, 1.595% due 12/26/08 (a) Structured Asset Investment Loan Trust, 1.895% due 12/26/08 (a) Structured Asset Mortgage Investments Inc., 4.762% due 12/26/08 (a) Thornburg Mortgage Securities Trust: 1.500% due 12/26/08 (a) 1.505% due 12/26/08 (a) Truman Capital Mortgage Loan Trust, 1.825% due 12/26/08 (a)(b)(c) Washington Mutual Inc., 1.655% due 12/25/08 (a) WMALT Mortgage Pass-Through Certificates, 1.645% due 12/25/08 (a) TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost  $18,583,345) CORPORATE BOND & NOTE  1.7% FINANCIALS  1.7% Insurance  1.7% 650,000 Berkshire Hathaway Finance Corp., 5.119% due 1/12/09 (a) (Cost - $650,000) 608,308 See Notes to Schedule of Investments. 2 Institutional Enhanced Portfolio Schedule of Investments (unaudited) (continued) November 30, 2008 Face Amount Security Value U.S. GOVERNMENT & AGENCY OBLIGATIONS  18.0% U.S. Government Agencies  18.0% $ 2,500,000 Federal Farm Credit Bank (FFCB), Bonds, 1.120% due 12/5/08 (a) $ 1,500,000 Federal Home Loan Mortgage Corp. (FHLMC), Notes, 1.361% due 12/28/08 (a)(d) 1,497,480 2,500,000 Federal National Mortgage Association (FNMA), Notes, 0.770% due 12/4/08 (a)(d) 2,481,345 TOTAL U.S. GOVERNMENT & AGENCY OBLIGATIONS (Cost  $6,499,632) TOTAL INVESTMENTS BEFORE SHORT-TERM INVESTMENTS (Cost  $33,557,506) SHORT-TERM INVESTMENTS  38.2% Bank Note  2.1% 750,000 Wachovia Mortgage FSB, Senior Note, 2.936% due 3/2/09 (a) Certificate of Deposit  2.8% 1,000,000 PNC Bank N.A., 3.736% due 1/28/09 (a) Commercial Paper  16.0% 1,000,000 AT&T Inc., 1.906% due 12/29/08 (b)(e) 1,000,000 Calyon North America Inc., 1.401% due 12/12/08 (e) 1,000,000 Danske Corp., 3.520% due 12/19/08 (b)(e) 755,000 Kreditanstalt Fur Wiederaufbau International Finance Inc., 0.800% due 12/1/08 (e) 1,000,000 Parker Hannifin Corp., 1.001% due 12/10/08 (b)(e) 1,000,000 San Paolo U.S. Financial Co., 3.516% due 12/15/08 (e) Total Commercial Paper Medium-Term Notes  7.6% 1,000,000 ANZ National International Ltd., 3.037% due 12/10/08 (a)(b) 750,000 Citigroup Funding Inc., 3.263% due 5/8/09 (a) 1,000,000 Royal Bank of Scotland PLC, 1.170% due 12/4/08 (a)(b) Total Medium-Term Notes Time Deposit  2.8% 1,000,000 Societe Generale Grand Cayman, 0.750% due 12/1/08 U.S. Government Agency  6.9% 2,500,000 Federal National Mortgage Association (FNMA), Discount Notes, 1.253% due 12/31/08 (d)(e) TOTAL SHORT-TERM INVESTMENTS (Cost  $13,745,148) TOTAL INVESTMENTS  99.8% (Cost  $47,302,654#) Other Assets in Excess of Liabilities  0.2% TOTAL NET ASSETS  100.0% $ (a) Variable rate security. Interest rate disclosed is that which is in effect at November 30, 2008. (b) Security is exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions that are exempt from registration, normally to qualified institutional buyers. This security has been deemed liquid pursuant to guidelines approved by the Board of Trustees, unless otherwise noted. (c) Security is valued in good faith at fair value by or under the direction of the Board of Trustees (See Note 2). (d) On September 7, 2008, the Federal Housing Finance Agency placed Fannie Mae and Freddie Mac into Conservatorship. (e) Rate shown represents yield-to-maturity. # Aggregate cost for federal income tax purposes is substantially the same. Abbreviations used in this schedule: CMB - Cash Management Bill GMAC - General Motors Acceptance Corp. See Notes to Schedule of Investments. 3 Notes to Schedule of Investments (unaudited) 1. Organization and Significant Accounting Policies Institutional Enhanced Portfolio (the Portfolio) is a separate diversified investment series of Master Portfolio Trust (the Trust).
